IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                     Docket Nos. 39926/39928

STATE OF IDAHO,                                    )    2013 Unpublished Opinion No. 391
                                                   )
       Plaintiff-Respondent,                       )    Filed: March 7, 2013
                                                   )
v.                                                 )    Stephen W. Kenyon, Clerk
                                                   )
GLENN ANTHONY THOR,                                )    THIS IS AN UNPUBLISHED
                                                   )    OPINION AND SHALL NOT
       Defendant-Appellant.                        )    BE CITED AS AUTHORITY
                                                   )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Robert C. Naftz, District Judge.

       Orders denying Idaho          Criminal    Rule   35   motions   for   reduction   of
       sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and GRATTON, Judge

PER CURIAM
       Pursuant to a plea agreement, Glenn Anthony Thor pled guilty to two counts of arson in
the third degree--one count in docket number 39926 and one count in docket number 39928.
Idaho Code § 18-804(1). The district court sentenced Thor to a concurrent, unified term of ten
years, with three years determinate, for each count. Thor subsequently filed Idaho Criminal Rule
35 motions for reduction of his sentences. The district court denied both motions. Thor appeals,
contending the district court abused its discretion.
       A motion for reduction of sentence under Rule 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In


                                                  1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Thor’s Rule 35 motions, we conclude no
abuse of discretion has been shown. Therefore, the district court’s orders denying Thor’s Rule
35 motions are affirmed.




                                              2